 



EXHIBIT 10.5
RESTRICTED UNIT AGREEMENT
under the
SUNOCO PARTNERS LLC LONG-TERM INCENTIVE PLAN
     This Restricted Unit Agreement (the “Agreement”), entered into as of ______
(the “Agreement Date”), by and between Sunoco Partners LLC (the “Company”) and
______, an employee of the Company or one of its subsidiaries (the
“Participant”);
W I T N E S S E T H:
     WHEREAS, in order to make certain awards to key employees of the Company
and its subsidiaries, the Company maintains the Sunoco Partners LLC Long-Term
Incentive Plan (the “Plan”); and
     WHEREAS, the Plan is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”); and
     WHEREAS, the Committee has determined to grant to Participant, pursuant to
the terms and conditions of the Plan, an award (the “Award”) of Restricted
Units, representing rights to receive common units, representing limited
partnership interests in of Sunoco Logistics Partners L.P. (the “Partnership”),
which are subject to a risk of forfeiture by the Participant, with the payout of
such Restricted Units being conditioned upon the Participant’s continued
employment with the Company through the end of a three-year restricted period
(the “Restricted Period”); and
     WHEREAS, the Participant has determined to accept such Award;
     NOW, THEREFORE, the Company and the Participant, each intending to be
legally bound hereby, agree as follows:
ARTICLE I
AWARD OF RESTRICTED UNITS

1.1   Identifying Provisions. For purposes of this Agreement, the following
terms shall have the following respective meanings:

                 
 
  (a) Participant   :        
 
         
 
   
 
  (b) Date of Grant   :        
 
               
 
               
 
 
(c) Number of Restricted Units
  :        
 
               
 
               
 
  (d) Restricted Period   :        
 
               

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.
Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

1



--------------------------------------------------------------------------------



 



1.2   Award of Restricted Units. Subject to the terms and conditions of the Plan
and this Agreement, the Participant is hereby granted the number of Restricted
Units set forth herein at Section 1.1.   1.3   Distribution Equivalent Rights
(“DERs”). The Participant shall be entitled to receive payment from the Company
in an amount equal to each cash distribution payable subsequent to the Date of
Grant (each such entitlement being a distribution equivalent right or “DER”),
just as though the Participant, on the applicable record date for payment of
such cash distribution, had been the holder of record of common units,
representing limited partnership interests in the Partnership, equal to the
actual number of Restricted Units, if any, earned and received by the
Participant at the end of the Restricted Period. The Company shall establish a
bookkeeping methodology to account for the distribution equivalents to be
credited to the Participant in recognition of these DERs. Such distribution
equivalents will not bear interest.   1.4   Payment of Restricted Units and
Related DERs. Full payout of the Award is conditioned only upon the
Participant’s continued employment with the Company throughout the Restricted
Period beginning on ______ and ending on ______. The full Award shall become
vested and payable, if the Participant is employed by the Company at such time.

  (a)   Payment in respect of Restricted Units earned. Except as provided by
Section 1.5 hereof, all payment for Restricted Units earned shall be made in
common units representing limited partnership interests in the Partnership. The
number of common units paid shall be equal to the number of Restricted Units
earned; provided, however, that any fractional units shall be distributed as an
amount of cash equal to the Fair Market Value of such fractional unit on the
date of payment. Payment shall be made no later than two and one-half (2-1/2)
months following the calendar year in which such Restricted Units become
nonforfeitable.     (b)   Payment of Earned DERs. The Participant will be
entitled to receive from the Company at the end of the Restricted Period,
payment of an amount in cash equal to the DERs earned. Payment of all DERs shall
be made no later than two and one-half (2-1/2) months following the calendar
year in which such DERs become nonforfeitable.

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.6 hereof.

1.5   Change of Control.

  (a)   Payment of Restricted Units. In the event of a Change of Control, the
Restricted Units subject to this award will be paid to the Participant no later
than the earlier of ninety (90) days following the date of occurrence of such
Change in Control or two and one-half (2-1/2) months following the end of the
calendar year in which occurs the date of such Change in Control. The number of
Restricted Units paid out shall be equal to the total number of Restricted Units
outstanding in this award as of the Change of Control, regardless of whether the
applicable Restricted Period has expired. The Restricted Units subject to this
award shall be payable to the Participant in cash or Units, as determined by the
Committee prior to the Change of Control, as follows:

     (1) if the Participant is to receive Units, the Participant will receive
the total number of Units stated above in this Section 1.5(a); or
     (2) if the Participant is to receive cash, the Participant will be paid an
amount in cash equal to the number of Units stated above in this Section
Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

2



--------------------------------------------------------------------------------



 



1.5(a), multiplied by the Fair Market Value per Unit immediately prior to the
Change of Control. Such amount will be reduced by the applicable federal, state
and local withholding taxes due.

  (b)   Distribution Equivalents. On or before the earlier of the ninetieth
(90th) day following the date of occurrence of such Change in Control or the day
that is two and one-half (2-1/2) months following the end of the calendar year
in which occurs the date of such Change in Control, the Participant will be paid
an amount in cash equal to the value of the applicable DERs on the number of
Units being paid pursuant to this Section 1.5(a) hereof, for the time period
immediately preceding the Change in Control.     (c)   Eligibility for Payout.
Payout of Restricted Units and DERs shall be made to each Participant:

     (1) who is employed by the Company on the earlier of the ninetieth (90th)
day following the date of occurrence of such Change in Control or the day that
is two and one-half (2-1/2) months following the end of the calendar year in
which occurs the date of such Change in Control; or
     (2) whose employment relationship with the Company is terminated:

  (A)   for Good Reason, or as a result of any Qualifying Termination prior to
the the earlier of the ninetieth (90th) day following the date of occurrence of
such Change in Control or the day that is two and one-half (2-1/2) months
following the end of the calendar year in which occurs the date of such Change
in Control; or     (B)   as a result of death, permanent disability or
retirement (as each is determined by the Committee), that has occurred prior to
the ninetieth (90th) day following the date of occurrence of such Change in
Control or the day that is two and one-half (2-1/2) months following the end of
the calendar year in which occurs the date of such Change in Control.

  (d)   Qualifying Termination — shall mean the following:

  (1)   a termination of employment by the Company within six (6) months after a
Change of Control, other than for Cause, death or permanent disability;     (2)
  a termination of employment by the Participant within six (6) months after a
Change of Control for one or more of the following reasons:

  (i)   the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change of Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change of Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Cause; or     (ii)   a reduction by the Company in the Participant’s
combined annual base salary and guideline (target) bonus as in effect
immediately prior to the Change of Control; or     (iii)   the Company requires
the Participant to be based anywhere other than the Participant’s present work
location or a location within thirty-five (35) miles from the present location;
or the Company

Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

3



--------------------------------------------------------------------------------



 



requires the Participant to travel on Company business to an extent
substantially more burdensome than such Participant’s travel obligations during
the period of twelve (12) consecutive months immediately preceding the Change of
Control;
provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (d), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

  (3)   before a Change of Control, a termination of employment by the Company,
other than a termination for Cause, or a termination of employment by the
Participant for one of the reasons set forth in (2) above, if the affected
Participant can demonstrate that such termination or circumstance in (2) above
leading to the termination:

  (i)   was at the request of a third party with which the Company had entered
into negotiations or an agreement with regard to a Change of Control; or    
(ii)   otherwise occurred in connection with a Change of Control;

provided, however, that in either such case, a Change of Control actually occurs
within one (1) year following the Participant’s employment termination date.

1.6   Termination of Employment.

  (a)   Death, Disability or Retirement. Upon the occurrence, prior to the end
of the Restricted Period, of either of the following :

  (1)   the death of the Participant;     (2)   the termination of the
Participant’s employment with the Company by reason of retirement or permanent
disability (as each is determined by the Committee); or     (3)   other
involuntary termination not for Cause, and not associated with any Change of
Control,

a portion of the Restricted Units subject to this award automatically shall vest
and become payable to the Participant in an amount of cash equal to the number
of Restricted Units outstanding multiplied by:

  (4)   a fraction, the numerator of which is the number of full and partial
months from ______ through the date of termination of such Participant’s
employment with the Company, and the denominator of which is ______ (______);
and     (5)   the average closing price for Common Units of Sunoco Logistics
Partners L.P. (the “Partnership”), reflected in the consolidated trading tables
of The Wall Street Journal (presently the New York Stock Exchange Composite
Transactions quotations) for the thirty (30) trading day period prior the date
of termination of such Participant’s employment, and rounding the result upwards
to the nearest whole number.

The Participant also will be entitled to payment in cash in respect of the
related DERs applicable to such vested portion of the award.

  (b)   Other Termination of Employment. Except as provided in Sections 1.5 and
1.6(a) above, or as determined by the Committee, upon termination of the
Participant’s employment with the Company prior to the end of the Restricted

Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

4



--------------------------------------------------------------------------------



 



Period (whether as a result of termination for Cause by the Company, or
voluntary resignation by Participant, or otherwise), the Participant shall
forfeit 100% of such Participant’s Restricted Units, together with the related
DERs, and the Participant shall not be entitled to receive any Common Units,
representing limited partnership interests of the Partnership, or any payment in
respect of any DERs.
ARTICLE II
GENERAL PROVISIONS

2.1   Non-Assignability. The Restricted Units and the related earned DERs
covered by this Agreement shall not be assignable or transferable by the
Participant, except by will or the laws of descent and distribution, unless
otherwise provided by the Committee. During the life of the Participant, the
Restricted Units and the related DERs covered by this Agreement shall be payable
only to the Participant or the guardian or legal representative of such
Participant, unless the Committee provides otherwise.   2.2   Heirs and
Successors. This Agreement shall be binding upon and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business. In the event of the
Participant’s death prior to payment of the Restricted Units and/or the related
DERs, payment may be made to the estate of the Participant to the extent such
payment is otherwise permitted by this Agreement. Subject to the terms of the
Plan, any benefits distributable to the Participant under this Agreement that
are not paid at the time of the Participant’s death shall be paid at the time
and in the form determined in accordance with the provisions of this Agreement
and the Plan, to the legal representative or representatives of the estate of
the Participant.   2.3   No Right of Continued Employment. The receipt of this
award does not give the Participant, and nothing in the Plan or in this
Agreement shall confer upon the Participant, any right to continue in the
employment of the Company or any of its subsidiaries. Nothing in the Plan or in
this Agreement shall affect any right which the Company or any of its
subsidiaries may have to terminate the employment of the Participant. The
payment of earned Restricted Units, and the related DERs, under this Agreement
shall not give the Company or any of its subsidiaries any right to the continued
services of the Participant for any period.   2.4   Rights as a Limited Partner.
Neither the Participant nor any other person shall be entitled to the privileges
of ownership of common units, representing limited partnership interests in the
Partnership, or otherwise have any rights as a limited partner, by reason of the
award of the Restricted Units covered by this Agreement or any Partnership
common units, issuable in respect of such Restricted Units, unless and until
such common units have been validly issued to such Participant, or such other
person, as fully paid common units, representing limited partnership interests
in the Partnership.   2.5   Registration of Common Units. Notwithstanding any
other provision of this Agreement, the Restricted Units shall not be or become
payable in whole or in part unless a registration statement with respect to the
common units subject thereto has been filed with the Securities and Exchange
Commission and has become effective.   2.6   Tax Withholding. All distributions
under this Agreement are subject to withholding of all applicable taxes.

  (b)   Payment in Common Units. Immediately prior to the payment of any common
units

Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

5



--------------------------------------------------------------------------------



 



to Participant in respect of earned Restricted Units, the Participant shall
remit an amount sufficient to satisfy any Federal, state and/or local
withholding tax due on the receipt of such common units. At the election of the
Participant, and subject to such rules as may be established by the Committee,
such withholding obligations may be satisfied through the surrender of common
units representing limited partnership interests in the Partnership and
otherwise payable to Participant in respect of such earned Restricted Units.

  (b)   Payment in Cash. Cash payments in respect of any earned Restricted
Units, and/or the related DERs, shall be made net of any applicable federal,
state, or local withholding taxes.

2.7   Adjustments. In the event of any change in the outstanding common units by
reason of a distribution of common units, re-capitalization, merger,
consolidation, split-up, combination, exchange of common units or the like, the
Committee may appropriately adjust the number of common units which may be
issued under the Plan, the number of common units payable with respect to the
Award, and/or any other Restricted Units previously granted under the Plan, and
any and all other matters deemed appropriate by the Committee.   2.8   Leaves of
Absence. The Committee shall make such rules, regulations and determinations as
it deems appropriate under the Plan in respect of any leave of absence taken by
the Participant. Without limiting the generality of the foregoing, the Committee
shall be entitled to determine:

  (a)   whether or not any such leave of absence shall constitute a termination
of employment within the meaning of the Plan; and     (b)   the impact, if any,
of any such leave of absence on any prior awards made to the Participant under
the Plan.

2.9   Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.   2.10   Effect of Plan; Construction. The entire text of the Plan
is expressly incorporated herein by this reference and so forms a part of this
Agreement. In the event of any inconsistency or discrepancy between the
provisions of this Restricted Unit Agreement and the terms and conditions of the
Plan under which such Restricted Units are granted, the provisions in the Plan
shall govern and prevail. The Restricted Units, the related DERs and this
Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without such Participant’s consent, of any rights earned or
otherwise due to Participant hereunder.   2.11   Amendment. This Agreement shall
not be amended or modified except by an instrument in writing executed by both
parties to this Agreement, without the consent of

Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

6



--------------------------------------------------------------------------------



 



any other person, as of the effective date of such amendment.

2.12   Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.   2.13   Governing Law. THE VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS INSTRUMENT SHALL EXCLUSIVELY BE
GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF),
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WHICH SHALL GOVERN.   2.14  
Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, by facsimile, by overnight courier
or by registered or certified mail, postage prepaid and return receipt
requested. Notices to the Company shall be deemed to have been duly given or
made upon actual receipt by the Company. Such communications shall be addressed
and directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

         
 
  (a) if to the Company:   SUNOCO PARTNERS LLC
 
      Board of Directors
 
      Ten Penn Center
 
      1801 Market Street
 
      Philadelphia, Pennsylvania, 19103-1699
 
      Attention: Vice President, General Counsel and Secretary
 
       
 
  (b) if to the Participant:   to the address for Participant as it appears on
the Company’s records.

2.15   Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.   2.16   Entire
Agreement. This Agreement constitutes the entire understanding and supersedes
any and all other agreements, oral or written, between the parties hereto, in
respect of the subject matter of this Agreement and embodies the entire
understanding of the parties with respect to the subject matter hereof.

[SIGNATURE PAGES FOLLOW]
Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have executed this Agreement as of the day first above written.

             
 
      SUNOCO PARTNERS LLC    
 
           
 
  By:        
 
     
 
Deborah M. Fretz    
 
      President & Chief Executive Officer    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
      Participant    

Form of Restricted Unit Agreement (Length of Service)
As of December v20, 2005

8